DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/201 has considered by the examiner.
Remarks
Drawings:
The Applicant complies on the drawings objection by explaining how the drawing support the claimed features of claims 2 and 5. Thus, the previous objections of drawings are now withdrawn. 
Prior Art Rejections:
Applicant' s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly amended claim 8 is now allowed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehling (US 20140117554)
Regarding claim 1, Uehling teaches a structure in fig. 2, comprising: 
a base die (14), the base die comprising: 
a first plurality of bond pads (refer to center bond pads 20/21) disposed at an upper surface of the base die at a die attach area (32), the first plurality of bond pads (20/21) arranged on the upper surface at a pitch p1 separating them from each other, a second plurality of bond pads (refer to outer bond pads 26) disposed at the upper surface of the base die outside the die attach area, the second plurality of bond pads (26) arranged on the upper surface at the pitch p1 separating them from each other, wherein a pitch p2 between a first bond pad of the first plurality of bond pads and a second bond pad of the second plurality of bond pads is a multiple of the pitch pi, wherein p2 is greater than p1 (NOTE: the spacing between bond pad 20/21 to bond pad 26 is p2; and the spacing between bond pads 26 is p1), and a keep out area interposed between the first plurality of bond pads and the second plurality of bond pads, the keep out area free of bond pads (see the following notation).

    PNG
    media_image1.png
    723
    558
    media_image1.png
    Greyscale

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 10,741,506. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the pending application is claiming similar features of claimed device of the US Patent (see claim 15) comprising: 
a first device area (line 2 of claim 15 of US Patent); 
a first interconnect structure disposed over the first device area (See lines 3-4 of claim 15 of US Patent); 
a first dielectric layer (refer to the bonding dielectric of claim 15) disposed over the first interconnect structure; 
a seal ring structure (see lines 8-10 of claim 15) embedded in the first dielectric layer, the seal ring structure disposed at a periphery of the first dielectric layer; and 
bond pads disposed at an upper surface of the first dielectric layer, the bond pads distributed across the upper surface of the first dielectric layer in a regular pattern except in a keep out zone of the first dielectric layer, the bond pads including a set of active bond pads and a set of dummy bond pads, each of the bond pads of the set of active bond pads electrically 43Attorney Docket No. TSMP20172086US03 coupled to the first interconnect structure by a corresponding metal via, the keep out zone free of the bond pads (see lines 15-23 of claim 15).

Regarding claim 18 of the pending application, claim 17 of US Patent similarly teaches the features such as: the ring-like metal bonding structure is electrically coupled to the seal ring structure.
Regarding claim 19 of the pending application, claim 19 of US Patent similarly teaches the features such as: the ring-like metal bonding structure is electrically coupled to a seal ring structure of a second device.
Claims 20 and 22 are rejected to as being dependent upon a rejected base claim.
 Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed structure comprising: “wherein the first bonding layer is fused to a second bonding layer of an upper die” in combination of all of the limitations of claim 2.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed structure 
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed structure comprising: “a second seal ring embedded in the second die, the second seal ring aligned to the keep out area of the base die” in combination of all of the limitations of claim 21. Claims 5-7 include all the limitations of claim 21.

Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method comprising: “wherein the second bond pad free region corresponds to a location of a seal ring of the second die” in combination of all of the limitations of claim 8. Claims 9-15 include all of the limitations of claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tram Hoang Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKI H NGUYEN/Primary Examiner, Art Unit 2818